

116 SRES 472 ATS: Commending the Louisiana State University Tigers football team for winning the 2020 College Football Playoff National Championship.
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 472IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Cassidy submitted the following resolution; which was considered and agreed toRESOLUTIONCommending the Louisiana State University Tigers football team for winning the 2020 College
			 Football Playoff National Championship.
	
 Whereas, on Monday, January 13, 2020, the Louisiana State University Tigers football team (referred to in this preamble as the Louisiana State University Fighting Tigers) won the 2020 College Football Playoff National Championship (referred to in this preamble as the National Championship) with a 42 to 25 victory over the third-ranked Clemson University Tigers at the Mercedes-Benz Superdome in New Orleans, Louisiana;
 Whereas that victory is the first college football national championship that the Louisiana State University Fighting Tigers have won since the 2007 season;
 Whereas the Louisiana State University Fighting Tigers completed an undefeated season for the first time since 1958, finishing the 2019 season with 15 wins and 0 loses;
 Whereas the Louisiana State University Fighting Tigers finished the National Championship game with 628 yards of total offense;
 Whereas, with the National Championship victory, quarterback and 2019 Heisman Trophy Winner Joe Burrow capped off one of the greatest seasons for a player in college football history;
 Whereas Patrick Queen was named the defensive Most Valuable Player of the National Championship game;
 Whereas Joe Burrow was named the offensive Most Valuable Player of the National Championship game; Whereas wide receiver Justin Jefferson from Destrehan, Louisiana, rated as a three star player while being recruited out of high school, has shown that he is one of the best wide receivers in college football;
 Whereas safety Grant Delpit won the Thorpe Award, which recognizes the best defensive back in college football;
 Whereas, with 1,780 receiving yards, Ja’Marr Chase set a new Louisiana State University record for receiving yards;
 Whereas running back Clyde Edwards-Helaire from Baton Rouge, Louisiana, made big plays throughout the entire 2019 season, including in the National Championship game;
 Whereas the Louisiana State University Fighting Tigers offensive line won the Joe Moore Award as the best offensive line unit in college football;
 Whereas head coach of the Louisiana State University Fighting Tigers and Larose, Louisiana, native Ed Orgeron has shown incredible leadership throughout his time at Louisiana State University;
 Whereas the Louisiana State University Fighting Tigers showed incredible sportsmanship and teamwork throughout the entire 2019 season; and
 Whereas the Louisiana State University Fighting Tigers have made the people of Louisiana proud: Now, therefore, be it
	
 That the Senate— (1)commends the Louisiana State University Tigers football team (referred to in this resolution as the Louisiana State University Fighting Tigers) for winning the 2020 College Football Playoff National Championship;
 (2)recognizes the many achievements of the coaches, players, and staff of the Louisiana State University Fighting Tigers;
 (3)recognizes the fans of the Louisiana State University Fighting Tigers and the people of Louisiana for their dedication and support; and
 (4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the head coach of the Louisiana State University Fighting Tigers, Ed Orgeron; (B)the interim President of Louisiana State University, Tom Galligan; and
 (C)the Athletic Director of Louisiana State University, Scott Woodward.